UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2016 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number: 0-9483 SPARTA COMMERCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 30-0298178 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 370 Lexington Ave., Suite 1806, New York, NY 10017 (Address of principal executive offices)(Zip Code) (212) 239-2666 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 504 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to file such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of March 17, 2016, we had 339,936,798 shares of common stock issued and outstanding. Table of Contents SPARTA COMMERCIAL SERVICES, INC. FORM 10-Q FOR THE QUARTER ENDED January 31, 2016 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheetsas of January 31, 2016 (unaudited) and April 30, 2015 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended January 31, 2016 and 2015 (unaudited) 4 Condensed Consolidated Statement of Changes inDeficitfor the Nine Months ended January 31, 2016 (unaudited) 5 Condensed Consolidated Statements of Cash Flowsfor the Nine Months Ended January 31, 2016 and 2015 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosure 23 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SPARTA COMMERCIAL SERVICES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS January 31, 2016 April 30, 2015 (unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable 10 Other current assets Total Current Assets Property and equipment, net of accumulated depreciation and amortization of $205,743 and $203,215, respectively Goodwill Other assets Deposits Total Long Term Assets Total assets from continuing operations ASSETS FROM DISCONTINUED OPERATIONS - Total assets $ $ LIABILITIES AND DEFICIT Liabilities: Current Liabilities Accounts payable and accrued expenses $ $ Current portion notes payable net of beneficial conversion feature of $447,794 and $762,426, respectively Derivative liabilities Total Current Liabilities Long term portion notes payable net of beneficial conversion features of $5,719 and $0, respectively Loans payable-related parties Total Long Term Liabilities Total liabilities from continuing operations LIABILITIES FROM DISCONTINUED OPERATIONS Total liabilities Deficit: Preferred stock, $0.001 par value; 10,000,000 shares authorized of which 35,850 shares have been designated as Series A convertible preferred stock, with a stated value of $100 per share, 125 and 125 shares issued and outstanding, respectively Preferred stock B, 1,000 shares have been designated as Series B redeemable preferred stock, $0.001 par value, with a liquidation and redemption value of $10,000 per share, 0 and 0 shares issued and outstanding, respectively - - Preferred stock C, 200,000 shares have been designated as Series C redeemable, convertible preferred, $0.001 par value, with a liquidation and redemption value of $10 per share, 0 and 0 shares issued and outstanding, respectively - - Common stock, $0.001 par value; 750,000,000 shares authorized, 245,603,052 and43,238,320 shares issued and outstanding, respectively Common stock to be issued 11,962,162 and 2,356,598, respectively Additional paid-in-capital Accumulated deficit ) ) Deficit attributable to shareholders of Sparta Commercial Services, Inc. ) ) Non-controlling interest Total Deficit ) ) Total Liabilities and Deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents SPARTA COMMERCIAL SERVICES, INC. CONDENSED CONSOLIDATED STATEMENTS OF LOSSES FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2 (UNAUDITED) Three Months Ended Nine Months Ended January 31, January 31, Revenue Information technology $ Cost of goods sold Gross profit Operating expenses: General and administrative Depreciation and amortization Total operating expenses Loss from operations ) Other (income) expense: Other income ) Financing cost Amortization of debt discount Loss in changes in fair value of derivative liability Total other expense Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations ) Net Loss ) Net (gain) loss attributed to Non-controlling interest ) ) Preferred dividend ) Net loss attributed to common stockholders $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted loss per share attributed to Sparta Commercial Services, Inc. common stockholders $ ) $ ) $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents SPARTA COMMERCIAL SERVICES, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN DEFICIT FOR THE NINE MONTHS ENDED JANUARY 31, 2016 (UNAUDITED) Series A Series B Series C Common Stock Additional Non- Preferred Stock Preferred Stock Preferred Stock Common Stock to be issued Paid in Accumulated controlling Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Interest Total Balance April 30, 2015 $ - $
